DETAILED ACTION
Applicant’s amendment filed 11/21/2022 has been fully considered. 
Claims 1-23 are pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection under 35 USC § 112 is withdrawn. 
The provisional Double Patenting rejection is withdrawn in view of the Terminal Disclaimer filed on 11/21/2022.
Regarding the arguments against Daniel, Examiner respectfully points out that Daniel teaches the argued portion since a sender is also required to submit their biometric identifier for identification/validation (par.23-30), where once the electronic message 118 is clicked for review using the user's input device 110, the e-mail application 110 reveals the sender's image (or avatar, collectively referred to herein as “image”) 112 surrounded by a border 114 within the reading pane 132 prior to revealing the contents of the electronic message 118. By revealing the image 112 in the reading pane 132, the message recipient is provided with additional information to determine whether or not the electronic message 118 is from a known contact and is better able to decide whether to review the electronic message 118 or decline to do so. The image 112 is displayed with the activated interactive icons 116, 116′ for controlling the electronic message 118 and/or any attachments transmitted with the electronic message 118.
Similar arguments apply to claim 15.
Applicant’s arguments are not persuasive.
Terminal Disclaimer
The terminal disclaimers filed on 11/21/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Nos. 10,148,649 and 10,855,679 have been reviewed and is accepted.  The terminal disclaimers have been recorded.
Claim Rejections - 35 USC § 112
Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "the verification server".  There is insufficient antecedent basis for this limitation in the claim.
This is not intended to be a complete list of indefinite issues.
Claim Rejections - 35 USC § 103
Claims 1-8, 10, 15-17, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel (9450957), and further in view of Richards.
Regarding claim 1, Daniel teaches 1. A method for confirming an identity of an originator of an electronic mail (email) performed by a verification server, the method comprising (abstract): 
receiving a request for verification of the identity of an alleged originator of the email; determining the alleged originator of the email, wherein a biometric is associated with the alleged originator of the email (col. 6, 40-67); 
obtaining from the alleged originator of the email an indication of whether the alleged originator of the email is the originator of the email and verification of the identity of the alleged originator of the email based on the biometric (col.7, 1-40, 8, 10-40).
Daniel does not expressly disclose, however, Richards teaches identity-proofed biometric (par.49-63).
Therefore, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify Daniel to use biometrics as taught by Richards.
One of ordinary skill in the art would have been motivated to perform such a modification to further authenticate access to resources (Richards, par.40-60).
Regarding claim 15, Daniel teaches 15. A method for confirming an identity of sender of an electronic mail (email) performed by a biometric-enabled client associated with an alleged sender of the email, the method comprising (abstract): 
receiving from a verification server a request for confirmation of originating the email and for verification of the identity of the sender (col. 6, 40-67); 
providing to the verification server an indication of whether the alleged sender of the email is the originator of the email (col. 6, 40-67); 
providing to the verification server verification of the identity of the alleged sender of the email based on a biometric associated with the alleged sender (col.7, 1-40, 8, 10-40).
Daniel does not expressly disclose, however, Richards teaches identity-proofed biometric (par.49-63).
Therefore, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify Daniel to use biometrics as taught by Richards.
One of ordinary skill in the art would have been motivated to perform such a modification to further authenticate access to resources (Richards, par.40-60).
Regarding claim 2, Daniel/Richards teaches wherein the request for verification of the identity of an alleged originator of the email is received from the receiver of the email and comprises at least one of the email or an identifier of the email, and wherein the determining the alleged originator of the email comprises parsing the email to determine the alleged sender of the email (Daniel, 6, 40-67, 8, 10-55).
Regarding claim 3, Daniel/Richards teaches wherein receiving the email from the receiver of the email comprises receiving the email as forwarded by the receiver or via an application on a receiver client (Daniel, 6, 40-67, 8, 10-55).
Regarding claim 4, Daniel/Richards teaches determining a biometric-enabled client associated with the alleged sender and sending a request for verification of the email to the biometric-enabled client, wherein the indication of whether the alleged originator of the email is the originator of the email and verification of the identity of the alleged originator of the email based on the identity-proofed biometric is in response to the request for verification of the email (Daniel, 6, 40-67, 8, 10-55, Richards, 49-63).
Regarding claim 5, Daniel/Richards teaches sending to the receiver verification of whether alleged sender of the email is the originator of the email (Daniel, 6, 40-67, 8, 10-55).
Regarding claim 6, Daniel/Richards teaches providing the receiver with access to the verification server from which the receiver receives verification of whether alleged sender of the email is the originator of the email (Daniel, 6, 40-67, 8, 10-55).
Regarding claim 7, Daniel/Richards teaches wherein the request for verification of the identity of an alleged originator of the email is received from the originator of the email (Daniel, 6, 40-67, 8, 10-55).
Regarding claim 8, Daniel/Richards teaches wherein the request for verification of the identity of an alleged originator of the email received from the originator of the email comprises at least one of the email or an identifier of the email, wherein the determining the alleged originator of the email comprises parsing the email to determine the alleged sender of the email further comprising (Daniel, 6, 40-67, 8, 10-55): 
determining a biometric-enabled client associated with the alleged sender; and sending a request for verification of the email to the biometric-enabled client, wherein the indication of whether the alleged originator of the email is the originator of the email and verification of the identity of the alleged originator of the email based on the identity-proofed biometric is in response to the request for verification of the email (Daniel, 6, 40-67, 8, 10-55, Richards, 49-63).
Regarding claim 10, Daniel/Richards teaches wherein the indication of whether the alleged originator of the email is the originator of the email and verification of the identity of the alleged originator of the email based on the identity-proofed biometric is received from the originator of the email with the email (Daniel, 6, 40-67, 8, 10-55, Richards, 49-63).
Regarding claim 16, Daniel/Richards teaches wherein the verification server received a request to verify the identity of the sender of the email from the receiver of the email (Daniel, 6, 40-67, 8, 10-55, Richards, 49-63).
Regarding claim 17, Daniel/Richards teaches sending to the verification server a request to verify the identity of the sender of the email from the sender of the email (Daniel, 6, 40-67, 8, 10-55, Richards, 49-63).
Regarding claim 20, Daniel/Richards teaches wherein the identity-proofed biometric is stored in the biometric-enabled client (Daniel, col.3, 1-50).
Regarding claim 21, Daniel/Richards teaches wherein the identity-proofed biometric is stored in the verification server and providing the verification of the identity of the alleged sender of the email based on an identity-proofed biometric associated with the alleged sender comprises sending one or more biometrics from the biometric enabled client to the verification server (Daniel, col.3, 1-50).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Daniel/Richards, and further in view of White (20130074194).
Regarding claim 9, Daniel/Richards does not expressly disclose, however, White teaches sending to the originator of the email a verification token for identification of the email; wherein the indication of whether the alleged originator of the email is the originator of the email and verification of the identity of the alleged originator of the email based on the identity-proofed biometric is received from the originator of the email with the verification token (par.55-60, 75-78, 84-102).
Therefore, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify Daniel/Richards to use tokens as taught by White.
One of ordinary skill in the art would have been motivated to perform such a modification to further increase the security of electronic messages (White, par.1-9, 24-32).
Claims 11-14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel/Richards, and further in view of Danis (9277049).
Regarding claim 11, Daniel/Richards does not expressly disclose, however, Danis teaches wherein the verification server sends the email with an indication of verification of the identity of the originator of the email (col.93, 55 – col.94, 50).
Therefore, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify Daniel/Richards to use an email verification service as taught by Danis.
One of ordinary skill in the art would have been motivated to perform such a modification to provide trust for received emails (Danis, col.57-58).
Regarding claim 12, Daniel/Richards does not expressly disclose, however, Danis teaches wherein the verification server sends an indication of verification of the identity of the originator of the email to the originator of the email, wherein the originator of the email sends the email with the indication of verification of the identity of the originator of the email (col.93, 55 – col.94, 50).
Therefore, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify Daniel/Richards to use an email verification service as taught by Danis.
One of ordinary skill in the art would have been motivated to perform such a modification to provide trust for received emails (Danis, col.57-58).
Regarding claim 13, Daniel/Richards does not expressly disclose, however, Danis teaches providing a receiver of the email with access to the verification server from which the receiver receives verification of the identity of the originator of the email (col.93, 55 – col.94, 50).
Therefore, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify Daniel/Richards to use an email verification service as taught by Danis.
One of ordinary skill in the art would have been motivated to perform such a modification to provide trust for received emails (Danis, col.57-58).
Regarding claim 14, Daniel/Richards teaches encrypting the email, however Danis teaches wherein a receiver receives the email encrypted, the method further comprising: obtaining verification of the receiver identity based on an identity-proofed biometric associated with the receiver; and providing a decryption key for the email to the receiver based on the verification of the receiver identity (col.27, 40-67).
Therefore, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify Daniel/Richards to use an email verification service as taught by Danis.
One of ordinary skill in the art would have been motivated to perform such a modification to provide trust for received emails (Danis, col.57-58).
Regarding claim 18, Daniel/Richards does not expressly disclose, however, Danis teaches wherein the verification server sends the email with an indication of verification of the identity of the alleged sender of the email to a recipient of the email (col.93, 55 – col.94, 50).
Therefore, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify Daniel/Richards to use an email verification service as taught by Danis.
One of ordinary skill in the art would have been motivated to perform such a modification to provide trust for received emails (Danis, col.57-58).
Regarding claim 19, Daniel/Richards does not expressly disclose, however, Danis teaches receiving from the verification server an indication of the verification of the identity of the alleged sender of the email; and sending the email to a recipient of the email with the indication of the verification of the identity of the alleged sender of the email (col.93, 55 – col.94, 50).
Therefore, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify Daniel/Richards to use an email verification service as taught by Danis.
One of ordinary skill in the art would have been motivated to perform such a modification to provide trust for received emails (Danis, col.57-58).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Nrbisrath (20130225129), and further in view of Soundrapandian (20130029648).
Regarding claim 22, Nrbisrath teaches 
A process for confirming an identity of a user, the process comprising (abstract): 
acquiring, by the verification server, a new set of video data from a mobile device associated with the user, the new set of video data used for verifying an identity of the user (par.88-99), 
wherein the identity of the user was previously confirmed based on an initial set of video data; 
acquiring, by the verification server, the initial set of video data with which the identity of the user was previously confirmed (par.42-51, 111-136); 
providing the initial set of video data and the new set of video data for comparison; and determining whether the identity of the user is confirmed based on the comparison of the initial set of video data and the new set of video data (par.42-51,146-151).
Nrbisrath does not expressly disclose, however, Soundrapandian teaches providing, by the verification server, the initial set of video data and the new set of video data to an administrator for comparison; and receiving, by the verification server, an indication from the administrator  whether the identity of the user is confirmed based on the comparison of the initial set of video data and the new set of video data by the administrator (par.28-31).  
Therefore, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify Nrbisrath to have a user verify videos as taught by Soundrapandian.
One of ordinary skill in the art would have been motivated to perform such a modification to further validate users (Soundrapandian, par.20-30).
Allowable Subject Matter
Claim 23 would be allowable.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Saxena (20120167174) teaches In embodiments of trusted email sender indicators, email messages are received for distribution, and validation techniques can be applied to determine whether a sender of an email message is trusted. If the sender of the email message is determined to be trusted, a trusted sender indicator can be associated with the email message for display with the email message. The trusted sender indicator indicates that the email message is from a trusted sender, such as when the trusted sender indicator is displayed along with the email message at a recipient client device.
Heimbigner (20090138711) teaches A Reachback email system includes methods and software products for intercepting a sent email message from an email client, algorithmically determining a first Reachback URL from an email address of the email client, adding the first Reachback URL to the sent email message to form a sent Reachback email message, digitally signing the sent Reachback email message, sending the sent Reachback email message to at least one recipient, publishing Reachback validation information (RVI) accessible by the at least one recipient using the first Reachback URL, intercepting a received Reachback email message before delivery to the email client, retrieving RVI for the received Reachback email message using a Reachback URL, validating the RVI, the Reachback URL and the Reachback email message contents, providing an indication of the Reachback email message validation, and delivering the received Reachback email message to the email client.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Garcia Cervetti whose telephone number is (571)272-5861. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Garcia Cervetti/Primary Examiner, Art Unit 2419